Title: Clause for Bill on Offenses against the Law of Nations, [3 December 1792]
From: Jefferson, Thomas
To: 



[3 Dec. 1792]

Be it enacted &c.
that wherever any offence against the law of Nations, for which no act of Congress hath yet presented specific punishment, shall be committed by a citizen of the U.S. the same shall be cognisable before the Circuit courts on presentment or information and indictment, shall be tried by a jury of the district where he is apprehended or to which he shall be first brought, and shall be punished at the discretion of the court, by imprisonment not exceeding months, or by fine not exceeding the double of the damages done, or by both: but if the offence be murder then he shall be punished by death.
